         Case 4:21-po-05088-JTJ Document 9 Filed 04/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-21-05088-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9712156
       vs.                                 Location Code: M13

  RENAE L. ZAPPA,                          ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $55 fine and $30 processing fee for violation 9712156 (for a total of $85), and for

good cause shown, IT IS ORDERED that the $85 fine paid by the defendant is

accepted as a full adjudication of violation 9712156.

      IT IS FURTHER ORDERED that the initial appearance scheduled for April

8, 2021, is VACATED.

      DATED this 7th day of April, 2021.
